Citation Nr: 1526831	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  14-06 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a compensable initial rating for his service-connected bilateral hearing loss.  The RO granted entitlement to service connection for bilateral hearing loss in the July 2011 rating decision and assigned a noncompensable initial rating, effective from December 20, 2010.  The Veteran appealed that decision.

The Board notes that the Veteran was last provided with a VA audiological examination in July 2011.  The evidence of record suggests that the Veteran's hearing loss has worsened since the July 2011 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997).  For instance, the July 2011 VA examiner indicated that the Veteran's hearing loss had no significant effects on his occupation and no effect on his usual daily activities.  However, in correspondence dated in May 2012, the Veteran indicated that he had difficulty with conversations in the work environment, at home, and in social settings when competing noise was introduced, and that this hindered his quality of life and performance at work.

Furthermore, the most recent VA audiological examination was conducted approximately four years ago.  An updated VA audiological examination is needed to make an informed decision regarding the Veteran's current level of functional impairment and to adequately rate his current level of disability.  VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination.  The examiner should describe the current nature and severity of the Veteran's hearing loss.  The examiner must review the claims file and note that review in the report.  The examination must include testing of pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz and speech recognition scores using the Maryland CNC Test.  All indicated studies should be conducted, and all findings reported in detail.  The examiner should discuss the effect of the Veteran's hearing loss on his occupational functioning and daily activities.  A complete rationale for all opinions expressed should be provided.

2.  Readjudicate the claim.  If the decision remains adverse to the Veteran, then issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




